District of Columbia
                               Court of Appeals

No. 15-CO-333
                                                                 APR 14 2016
LEVI M. RUFFIN,
                                        Appellant,

      v.                                              CF3-10563-10


UNITED STATES,
                                        Appellee.


             On Appeal from the Superior Court of the District of Columbia
                                  Criminal Division

     BEFORE:       GLICKMAN and BLACKBURNE-RIGSBY, Associate Judges; and
FARRELL, Senior Judge.


                                  JUDGMENT

               This case was submitted to the court on the transcript of record and the
briefs filed, and without presentation of oral argument. On consideration whereof, and
for the reasons set forth in the opinion filed this date, it is now hereby

              ORDERED and ADJUDGED that the matter is remanded to direct the trial
court to order the return of the appellant‟s money that he paid into the Violent Victims
Act Fund (“VVC”) as part of his sentence for his now-reversed convictions.

                                            For the Court:




Dated: April 14, 2016.

Opinion by Associate Judge Anna Blackburne-Rigsby.
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 15-CO-333                          4/14/16

                           LEVI M. RUFFIN, APPELLANT,

                                          V.

                            UNITED STATES, APPELLEE.

                          Appeal from the Superior Court
                           of the District of Columbia
                                 (CF3-10563-10)

                       (Hon. Michael L. Rankin, Trial Judge)

(Submitted January 28, 2016                                 Decided April 14, 2016)

      Jeffrey L. Light was on the brief, for appellant.

      Vincent H. Cohen, Jr., Acting United States Attorney at the time the brief
was filed, and Elizabeth Trosman, Chrisellen R. Kolb, and Ryan M. Malone,
Assistant United States Attorneys, were on the brief, for appellee.

     Before GLICKMAN and BLACKBURNE-RIGSBY, Associate Judges, and
FARRELL, Senior Judge.

      BLACKBURNE-RIGSBY, Associate Judge:             We reversed appellant Levi

Ruffin‟s convictions of misdemeanor assault on a police officer (“APO”) and

felony threats (directed at a police car) because of insufficient evidence. See Ruffin
                                          2


v. United States, 76 A.3d 845, 847-48 (D.C. 2013) (“Ruffin I”).1 Following our

decision, Mr. Ruffin moved the trial court to seal his arrest records, see D.C. Code

§ 16-802 (2012 Repl.), issue a certificate of innocence, see D.C. Code § 2-422

(2012 Repl.) and 28 U.S.C. § 2513 (2004 Supp.), and return the $250 that he was

required to pay into the Violent Victims Act Fund (“VVC Fund”) for his now-

reversed convictions. The trial court granted the motion in part, sealing the arrest

records of Mr. Ruffin‟s overturned convictions except for the burglary charge on

which the jury had acquitted, see supra note 1, but denying his requests for a

certificate of innocence and to return his $250.



      On appeal, Mr. Ruffin primarily argues that the trial court erred in

concluding that it lacked jurisdiction to issue a certificate of innocence and

demands a remand. He also renews his request for the return of the $250 that he




      1
         See D.C. Code § 22-405 (b) (2012 Repl.) and D.C. Code § 22-1810 (2012
Repl.), respectively. We also reversed the trial court‟s decision to convict Mr.
Ruffin of committing a burglary while on release following the jury verdict
because Mr. Ruffin was, in fact, acquitted of first-degree burglary by the jury. See
Ruffin I, supra, 76 A.3d at 859 n.19; see also D.C. Code § 23-1328 (a)(1) (2012
Repl.). Remaining was Mr. Ruffin‟s felony threats (directed at a police officer)
conviction, which he did not challenge on direct appeal. Ruffin I, supra, 76 A.3d at
852 n.10.
                                         3


paid into the VVC Fund.2 While we agree with Mr. Ruffin that the trial court has

the authority to issue a certificate of innocence, we nonetheless affirm the trial

court‟s decision on the alternative ground that the existing record conclusively

shows that Mr. Ruffin was not entitled to such relief. We conclude that Mr. Ruffin

is not entitled to a certificate of innocence under either D.C. Code § 2-422 or 28

U.S.C. § 2513 because he cannot demonstrate that he did not “by his misconduct,

cause or bring about his own prosecution.” D.C. Code § 2-422. However, we

agree that Mr. Ruffin is entitled to reimbursement from the VVC Fund, and we

remand for the trial court to order the return of Mr. Ruffin‟s money.3




      2
         Mr. Ruffin does not challenge the trial court‟s refusal to seal his arrest
record for burglary.
      3
          We need only briefly explain why we agree with Mr. Ruffin‟s argument
that the trial court erred in denying his request for reimbursement. The trial court
concluded that there is “no authority stating that Mr. Ruffin is entitled” to
reimbursement from the VVC Fund. However, “the trial court has not only the
power but the duty — a duty enforceable by this court — to correct [an illegal
sentence or fine] by imposing a valid and correct sentence (or [as the case may be]
a valid assessment under the [VVC Fund]).” Gotay v. United States, 805 A.2d
944, 947 n.8 (D.C. 2002); see also Christopher v. United States, 415 A.2d 803, 804
(D.C. 1980) (“[A]n illegal sentence is a nullity[.]”). Moreover, by statute, the
Superior Court of the District of Columbia administers the VVC Fund. See D.C.
Code § 4-503 (a) (2012 Repl.). Accordingly, the trial court may order the VVC
Fund (presumably addressed to the Director of the VVC Fund as recommended by
the government) to reimburse Mr. Ruffin.
                                           4


                              I.     Factual Background



      The facts of this case are explained in greater detail in Ruffin I. Essentially,

on June 12, 2010, at approximately 5:00 a.m., the police responded to a 911 call

about a possible burglary after a stranger was seen reaching his hand into the

window of an apartment. Arriving four minutes later, Officer Carlos Amaya

observed Mr. Ruffin, who was by himself in the alley behind the apartment

building, hop over a short retaining wall and suspiciously look over his shoulder

towards a police car entering the alley from the opposite side. Because Mr. Ruffin

was so focused on the police car, he did not notice Officer Amaya and bumped into

him. When Officer Amaya placed his hand on Mr. Ruffin‟s shoulder, Mr. Ruffin

instinctively brushed his hand away, which culminated in Mr. Ruffin‟s arrest for,

inter alia, burglary and APO, and later felony threats (directed at a police car) for

threatening to “kick the windows out” of the police car in which he was being

transported. The jury ultimately convicted Mr. Ruffin of APO (brushing Officer

Amaya‟s hand off his shoulder) and felony threats (to kick the windows out of the

police car), but it acquitted him of the first-degree burglary charge.



      On direct appeal, we reversed Mr. Ruffin‟s APO and felony threats (directed
                                         5


at a police car) convictions.4 Specifically, we held that Mr. Ruffin‟s “ephemeral

elbow jerk in response to a police officer reaching towards his shoulder did not

amount to „resisting‟ a police officer” as necessary for an APO conviction. Ruffin

I, supra, 76 A.3d at 851. We also held that the felony threats statute did not

criminalize threats directed against property owned by the District of Columbia

government. Id. at 859.



      Following our decision, Mr. Ruffin filed a motion for the trial court to seal

his arrest records, issue him a certificate of innocence under D.C. Code § 2-422

and 28 U.S.C. § 2513, and return the $250 that he paid into the VVC Fund.

Without waiting for a response from the government, the trial court granted the

motion in part and denied it in part. With regard to the arrest records, the trial

court concluded that Mr. Ruffin was entitled to have the arrest records for his

overturned convictions sealed based on Ruffin I.5 However, the trial court did not

seal Mr. Ruffin‟s arrest record for burglary, even though the jury had acquitted him

of that charge at trial. The court concluded that the fact that Mr. Ruffin was

acquitted does not establish for purposes of sealing his arrest records that he is


      4
          And commission of a burglary while on release. See supra note 1.
      5
         Namely, APO, felony threats (directed at a police car), and commission of
a burglary while on release.
                                          6


entitled to relief. Rather, Mr. Ruffin as the moving party must establish by a

preponderance of the evidence “either that the offense did not occur or that he did

not commit the offense.”6 Mr. Ruffin could not meet his burden, the trial court

concluded, because the evidence at trial “proved conclusively that someone did

commit the crime of burglary,” and that Mr. Ruffin was the only person in the alley

behind the apartment building where the crime occurred within minutes of the 911

call, making it unlikely that Mr. Ruffin was actually innocent. With regard to Mr.

Ruffin‟s other requests, the trial court concluded that Mr. Ruffin was not entitled to

a certificate of innocence under the federal unjust imprisonment statute, 28 U.S.C.

§ 2513, because it is a federal statute and, therefore, inapplicable to the present

case. The trial court did not address whether it had the authority to issue Mr.

Ruffin a certificate of innocence under our local unjust imprisonment statute, D.C.

Code § 2-422, which Mr. Ruffin had cited in his motion as well. The trial court

also concluded that there is no authority entitling Mr. Ruffin to a return of the

funds that he paid into the VVC Fund.7 This appeal followed.




      6
         See D.C. Code § 16-802 (b) (a person seeking to seal the records of an
arrest must establish that “(1) The offense for which the person was arrested or
charged did not occur; or (2) The movant did not commit the offense”); id. § 16-
802 (c) (articulating the burden of proof as by a preponderance of the evidence).
      7
          See supra note 3.
                                          7


                                   II.    Discussion



      Mr. Ruffin‟s principal argument on appeal is that, contrary to the trial

court‟s decision, the Superior Court of the District of Columbia has jurisdiction to

issue a certificate of innocence, and that he is therefore entitled to a remand on the

merits of his claim. The government agrees with Mr. Ruffin that the trial court is

statutorily authorized to issue a certificate of innocence, but argues that Mr. Ruffin

is, nonetheless, not entitled to a remand because the undisputed record shows that

he cannot meet his statutory burden of proving that he is truly innocent under D.C.

Code § 2-422 (2) and 28 U.S.C. § 2513 (a)(2). We agree with the government.



      Both parties are in agreement that the trial court erred in concluding that it

lacked jurisdiction to grant a certificate of innocence, and we agree. “A certificate

of innocence serves no purpose other than to permit its bearer to sue the

government for damages” for claims of unjust conviction and imprisonment. Betts

v. United States, 10 F.3d 1278, 1283 (7th Cir. 1993). In this case, a certificate of

innocence would allow Mr. Ruffin to sue the government for damages for the time

that he wrongly spent in prison for his APO and felony threats convictions that

were overturned. The Superior Court has the authority to issue a certificate of

innocence for an unjust imprisonment claim made against the District of Columbia,
                                          8


see D.C. Code § 2-421 (2012 Repl.),8 if the person seeking the suit proves:

             (1) That his [or her] conviction has been reversed or set
             aside on the ground that he [or she] is not guilty of the
             offense of which he [or she] was convicted, or on new
             trial or rehearing was found not guilty of such offense, as
             appears from the record or certificate of the court setting
             aside or reversing such conviction, or that he [or she] has
             been pardoned upon the stated ground of innocence and
             unjust conviction; and

             (2) That, based upon clear and convincing evidence, he
             [or she] did not commit any of the acts charged or his [or
             her] acts or omissions in connection with such charge
             constituted no offense against the United States or the
             District of Columbia the maximum penalty for which
             would equal or exceed the imprisonment served and he
             [or she] did not, by his [or her] misconduct, cause or
             bring about his [or her] own prosecution.

D.C. Code § 2-422 (emphasis added). The Superior Court also has jurisdiction to

issue a certificate of innocence, a prerequisite for a federal claim of unjust

imprisonment to be pursued in the United States Court of Federal Claims, see 28

U.S.C. § 1495, under essentially the same standard as the District of Columbia

statute,9 so long as Superior Court had jurisdiction over the case at trial and the


      8
          “Any person unjustly convicted of and subsequently imprisoned for a
criminal offense contained in the District of Columbia Official Code may present a
claim for damages against the District of Columbia.” D.C. Code § 2-421.
      9
         See 28 U.S.C. § 2513 (a) (“Any person suing under section 1495 of this
title must allege and prove that . . . (1) His [or her] conviction has been reversed or
set aside on the ground that he [or she] is not guilty of the offense of which he [or
she] was convicted, or on new trial or rehearing he [or she] was found not guilty of
                                                                         (continued…)
                                          9


prosecuting authority was the United States. See, e.g., Diamen v. United States,

604 F.3d 653, 657 (D.C. Cir. 2010); see also 28 U.S.C. § 2513 (b) (“Proof of the

requisite facts shall be by a certificate of the court or pardon wherein such facts are

alleged to appear, and other evidence thereof shall not be received.”).10 Further,

these two claims of unjust imprisonment are not intended to be mutually exclusive.

See D.C. Council Committee on the Judiciary, Report on Bill 3-251, “District of

Columbia Unjust Imprisonment Act” at 5 (July 9, 1980) (“The creation of a new,

local statutory remedy for unjust imprisonment is not intended to preclude a person

from also seeking compensation under the more restrictive provisions of the


(…continued)
such offense, as appears from the record or certificate of the court setting aside or
reversing such conviction, or that he [or she] has been pardoned upon the stated
ground of innocence and unjust conviction and (2) He [or she] did not commit any
of the acts charged or his [or her] acts, deeds, or omissions in connection with such
charge constituted no offense against the United States, or any State, Territory or
the District of Columbia, and he [or she] did not by misconduct or neglect cause or
bring about his own prosecution.”).
      10
           The trial court cited Wood v. United States, 91 Fed. Cl. 569, 579 (2009)
for the proposition that only a federal district court can grant a certificate of
innocence under 28 U.S.C. § 2513. However, our jurisdiction is unique, and it is
well established that “[a] violation of the criminal provisions of the D.C. Code
constitutes an offense against the United States.” United States v. McRae, 580 F.
Supp. 1560, 1562 (D.D.C. 1984). Ultimately, the purpose of a certificate of
innocence under § 2513 allows a person to file a claim for damages “against the
United States,” 28 U.S.C. § 149. The Superior Court thus has the authority to issue
a certificate of innocence for purposes of the federal statute so long as it was the
court in which the trial occurred and the prosecuting authority was the United
States.
                                         10


current federal law, 28 U.S.C. secs. 1495 and 2513.”). Accordingly, the trial court

erred when it concluded that it lacked jurisdiction under 28 U.S.C. § 2513, and

when it failed to even consider the applicability of D.C. Code § 2-422.



      While ordinarily such error is cause for a remand, in the case at hand a

remand is unnecessary because we can say “with fair assurance” that the trial court

would have rejected Mr. Ruffin‟s request for a certificate of innocence even if it

had considered the merits. Heath v. United States, 26 A.3d 266, 274-75 & n.18

(D.C. 2011) (citing to the harmless error standard of Kotteakos v. United States,

328 U.S. 750, 764-65 (1946)); see also District of Columbia v. Am. Fed.’n of State,

Cty., and Mun. Emp., Dist. Council 20 and Local 2921, 81 A.3d 299, 301-02 (D.C.

2013) (“We will eschew a remand as unnecessary . . . if . . . the record before us is

conclusive, such that only one disposition is possible as a matter of law, and we

can state with complete assurance that further development of the record could not

conceivably alter the result.” (citations, internal quotation marks, and brackets

omitted)); Randolph v. United States, 882 A.2d 210, 218 (D.C. 2005).



      As stated above, see supra at 7-8, a person seeking the issuance of a

certificate of innocence for an unjust imprisonment claim against the District of

Columbia must allege and prove, inter alia, that (1) “his conviction has been
                                         11


reversed or set aside,” and (2) “[t]hat, based upon clear and convincing evidence,

he did not [(a)] commit any of the acts charged or [(b)] his acts or omissions in

connection with such charge constituted no offense . . . and [(c)] he did not, by his

misconduct, cause or bring about his own prosecution.”         D.C. Code § 2-422

(emphasis added).



      Here, Mr. Ruffin satisfies the first prong because his convictions for APO

and felony threats (directed at a police car) have been reversed. There is also no

question that his actions, i.e., brushing off Officer Amaya‟s hand and threatening

to kick out the windows of the police car, were not arrestable offenses based on our

interpretation of the crimes in Ruffin I. The question remains, however, whether

Mr. Ruffin could have proven to the trial court that, “based upon clear and

convincing evidence,” “he did not, by his misconduct, cause or bring about his

own prosecution,” D.C. Code § 2-422 (2), one of the essential elements for a

certificate of innocence.



      There does not appear to be an appellate case from this jurisdiction

discussing the District of Columbia unjust imprisonment statute, so while our

review is de novo, in answering the questions of what constitutes “misconduct” and

whether the record here reflects that Mr. Ruffin brought about his own prosecution,
                                          12


we find instructive the federal case Gates v. District of Columbia, 66 F. Supp. 3d 1

(D.D.C. 2014), interpreting our local D.C. Code § 2-422.11 See also Eaglin v.

District of Columbia, 123 A.3d 953, 955 (D.C. 2015).



      The issue in Gates (one of many) was whether the petitioner was entitled to

damages for unjust imprisonment against the District of Columbia under D.C.

Code § 2-422 after his convictions for rape and murder were overturned. 66 F.

Supp. 3d at 8. The District of Columbia argued that petitioner was not entitled to

such damages because he could not establish that he “did not, by his misconduct,

cause or bring about his own prosecution,” as required by D.C. Code § 2-422. Id.

at 9. Specifically, the District, inter alia, presented evidence of petitioner‟s prior

criminal history that occurred in the year leading up to his prosecution, but was

      11
           The federal unjust imprisonment statute, 28 U.S.C. § 2513, is in most
respects functionally identical to the D.C. statute. There are two points of
difference, neither of which is material to the case at hand. One, the federal
statute, unlike the D.C. statute, does not expressly state the standard of proof that a
petitioner is required to meet. Nonetheless, the federal court has stated that there is
“a heavy burden [] placed upon a claimant seeking relief under” 28 U.S.C. § 2513.
Humphrey v. United States, 52 Fed. Cl. 593, 596 (2002). Two, the court in Gates
observed that the “federal definition of conduct that could potentially bar recovery
is broader than that of the D.C. Code” because, under the federal statute, a
petitioner must prove that his “misconduct or [even] neglect” did not cause or
bring about his own prosecution. 66 F. Supp. 3d at 14 (citing 28 U.S.C. § 2513
(a)(2)). Accordingly, if Mr. Ruffin is not entitled to a certificate of innocence
under our D.C. statute, he likewise would not be entitled to relief under the
“broader” bar in the federal statute. We therefore focus our discussion on the
applicability of D.C. Code § 2-422 to Mr. Ruffin‟s situation.
                                         13


completely independent from the circumstances leading to the murder and rape

convictions that were overturned. Id. at 14. In deciding whether evidence of prior

criminal activity completely unrelated to the overturned convictions meant that

petitioner had “by his misconduct, cause[d] or br[ought] about his own

prosecution” under the D.C. statute, the court looked to the legislative history of

the D.C. statute and the analogous federal statute and case law interpreting the

federal statute. Id.



      In summary, upon reviewing the literature, the court noted that the body of

law supports a finding of “misconduct” in the following situations: (1) Actions

where a defendant attempts to “cover up the underlying criminal act,” such as a

false confession, removal of evidence, an attempt to flee, an attempt to induce a

witness to give false testimony, or concealing the guilt of another, id. at 14-15

(citing legislative history from the D.C. Council and Betts, supra, 10 F.3d at 1285);

and (2) wrongful conduct related to the “specific allegations at issue in the

conviction,” id. at 15. As an example, wrongful conduct includes “evidence [that]

was insufficient to prove [the petitioner‟s] guilt beyond a reasonable doubt, but

certainly shows that, in a general sense, [the petitioner] brought about his own

prosecution because he was not truly innocent.” Id. (citations, internal quotation

marks, and original brackets omitted). In other words, “[r]elevant conduct . . .
                                           14


include[s] acts that occur during the time of the crime at issue or immediately

afterwards.” Id. at 16 (emphasis added). Accordingly, because the petitioner in

Gates was “not at the scene of the rape and murder, nor was he running from the

area at the time the body was found or trying to destroy evidence, nor was he

participating in some lesser crime or misconduct with [the decedent] that „almost‟

amounted to murder and rape,” the court rejected the District‟s argument that

petitioner‟s own misconduct “cause[d] or br[ought] about his own prosecution”

based on his prior criminal history. Id.



      Mr. Ruffin claims that the burglary in this case does not constitute

“misconduct” under the D.C. or federal statutes and cites to a narrower

interpretation of “misconduct” that the Seventh Circuit adopted in Betts, supra, 10

F.3d at 1285, for the federal unjust imprisonment statute. The Seventh Circuit in

Betts “conclude[d] that before the petitioner can be said to have caused or brought

about his prosecution within the meaning of section 2513 (a)(2), he must have

acted or failed to act in such a way as to mislead the authorities into thinking he

had committed an offense.” Id. (emphasis added). Examples that the court gave

include “an attempt to flee, a false confession, the removal of evidence, or an

attempt to induce a witness or an expert to give false testimony or opinion, or an

analogous attempt to suppress such testimony or opinion.” Id. However, the Betts
                                        15


definition of “misconduct” has been criticized for being too “narrow.” See United

States v. Graham, 608 F.3d 164, 174 (4th Cir. 2010) (rejecting the Seventh

Circuit‟s narrow interpretation of “misconduct” in Betts because it “effectively

reads neglect” out of the federal statute). Further, we find more persuasive the

broader interpretation of “misconduct” adopted in Gates.12 In addition to all that

has been said by the court in Gates, we add that such an interpretation of

“misconduct” conforms to its plain meaning.       See Misconduct, BLACK‟S LAW

DICTIONARY 1149 (10th ed. 2014) (defining misconduct as, “A dereliction of duty;

unlawful, dishonest, or improper behavior . . .”); see also Eaglin, supra, 123 A.3d

at 956 (“If the plain meaning of the statutory language is clear and unambiguous

and will not produce an absurd result, we will look no further.”          (brackets

omitted)). Accordingly, we agree with the Gates court‟s analysis of D.C. Code §

2-422 (2) and adopt its definition of “misconduct” for our own interpretation of the

District of Columbia and federal unjust imprisonment statutes.




      12
          Appellant also cites for support Eastridge v. United States, 602 F. Supp.
2d 66, 71 (D.D.C. 2009), aff’d sub nom. Diamen v. United States, 604 F.3d 653
(D.C. Cir. 2010) (finding unpersuasive as misconduct: (1) attempting to help one
of the suspects escape; (2) refusing to give information to the police; (3) driving
while drunk; (4) failure to report a shooting; (5) concealing a knife; and (6) drunk
in public, because such actions, “even if accurate, [were] unrelated to the actual
crime charged—first degree murder”). But Eastridge was decided before Gates
and is, in any event, not materially in tension with Gates.
                                           16


      Based on our interpretation of “misconduct” we do not believe that a remand

is necessary because the record reflects with “fair assurance” that the trial court

would have rejected Mr. Ruffin‟s certificate of innocence claim even if it had

considered it on the merits. The trial court concluded that Mr. Ruffin, as the

moving party, could not prove “by a preponderance of the evidence” that he did

not actually commit the crime of burglary for purposes of sealing his arrest

records, a decision he does not challenge on appeal. D.C. Code § 16-802 (c)

(“preponderance of the evidence” standard for motions filed within “4 years after

the prosecution has been terminated”). The trial court found that Mr. Ruffin could

not explain away the fact that, mere minutes after the 911 call of a burglary, the

police found Mr. Ruffin by himself in the early morning hours behind the

apartment building where the burglary had just occurred. The trial court‟s findings

that Mr. Ruffin cannot demonstrate his actual innocence for purposes of sealing his

arrest record for burglary are fatal to his claim that he is entitled to a certificate of

innocence. This is because, based on these findings by the trial court, we can say

with “fair assurance” that the trial court would have also found that Mr. Ruffin had

failed to show by “clear and convincing evidence,” an even higher burden of proof

than the “preponderance of the evidence standard” under the record-sealing statute,

that he did not “cause or bring about his own prosecution” through his actions.

D.C. Code § 2-422 (2). See, e.g., Gates, supra, 66 F. Supp. 3d at 15 (concluding
                                         17


that just because there was insufficient evidence to prove a petitioner‟s guilt

beyond a reasonable doubt does not mean he or she is truly innocent for purposes

of a finding of misconduct).13 Nor would that finding, in our judgment, have been

either factually or legally erroneous. See D.C. Code § 17-305 (a) (2001).



      The causal connection between the burglary and Mr. Ruffin‟s subsequent

prosecution is clear. Had it not been for the burglary for which Mr. Ruffin cannot

prove his actual innocence by clear and convincing evidence, Mr. Ruffin would not

have encountered Officer Amaya and would not have been arrested for and

convicted of APO and felony threats which led to his imprisonment. See Gates,

supra, 66 F. Supp. 3d at 16 (concluding that because the petitioner was not at the

scene of the murder and rape, his criminal conduct was not related to the

prosecution). Therefore, because Mr. Ruffin cannot demonstrate that he is entitled

to a certificate of innocence under D.C. Code § 2-422, he likewise cannot

demonstrate that he is entitled to a certificate of innocence under 28 U.S.C. § 2513.

See supra note 11.

      13
          Our decision not to remand for additional findings by the trial court does
not prejudice Mr. Ruffin. See Randolph, supra, 882 A.2d at 218 (“Affirmance on
other grounds is appropriate . . . only where there has been no procedural
unfairness.”). Mr. Ruffin had every opportunity to argue and provide evidence of
his innocence with respect to the burglary arrest when he filed his motion seeking
to both seal his arrest records and issue a certificate of innocence, but he failed to
do so.
                                         18


                                  III.   Conclusion



      The trial court erred in concluding that it lacked jurisdiction to issue Mr.

Ruffin a certificate of innocence under D.C. Code § 2-422 or 28 U.S.C. § 2513

because only the court where the trial took place may issue these certificates. No

remand on this issue is required because on this record Mr. Ruffin cannot prove

that his misconduct did not cause or bring about his own prosecution. We remand,

however, to direct the trial court to order the return of Mr. Ruffin‟s money that he

had paid into the VVC Fund as part of his sentence for his now-reversed

convictions.



                                                   So ordered.